Citation Nr: 0630121	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-06 570	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to a rating in excess of 20 percent for a right 
shoulder disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas J. Laubacher, Law Clerk



INTRODUCTION

The veteran had active duty for training from November 1968 
to April 1969.

This claim comes before the Board of Veterans' Appeals on 
appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which increased the rating of the 
veteran's right shoulder disability secondary to a rotator 
cuff tear from non-compensably disabling to 10 percent 
disabling.  In a rating decision dated in October 2004 the RO 
increased the veteran's rating from 10 percent to 20 percent.  

After this issue was certified to the Board, the veteran 
submitted additional evidence and arguments in a statement 
from H.R., D.C., a personal statement, and two briefs on the 
veteran's behalf.  In a July 2006 statement, the veteran's 
representative specifically waived the right to have this 
additional evidence considered initially by the RO.  See 
generally VAOPGCPREC 1-2003.


FINDING OF FACT

The veteran's right shoulder disability causes functional 
losses that equate to no worse than limitation of motion to 
the shoulder level.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, 4.73 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was injured in service when he tore his right 
rotator cuff during basic training.  

The veteran was afforded a VA examination in February 2003.  
The examiner found no evidence of any fracture, dislocation, 
arthritic change, lytic or blastic lesion.  He reported no 
identifiable abnormality of the shoulder.

In February 2003, the veteran was examined by his private 
physician, A.D., D.O.  Dr. D. indicated that the veteran was 
right-handed and complained of pain and tenderness on 
palpation of the right anterior shoulder joint.  Range of 
motion (ROM) tests indicated flexion of 150 degrees, 
abduction of 130 degrees, external rotation of 80 degrees, 
and internal rotation of 90 degrees.  The doctor noted that 
the veteran's right shoulder was additionally limited by pain 
and weakness, though any additional limitations were not 
defined.  There was no ankylosis.

The veteran was examined by another private physician, M.C., 
D.O., in February 2004.  She noted that the veteran's main 
complaint was weakness in his shoulder.  The veteran stated 
that it was not real painful, and Dr. C indicated that the 
veteran had essentially full range of motion.  He had a 
negative apprehension sign, a negative impingement sign, a 
negative empty can, and a negative drop-arm test.  However, 
he had global decreased strength with flexion and extension 
of the elbow, abduction of the shoulder, and internal and 
external rotation of the shoulder when compared to his 
uninjured left shoulder.  Dr. C. also noted that the veteran 
complained of numbness in the back right arm near the triceps 
and occasional thumb numbness and tingling.

Also of record are treatment notes from January 2004 to 
November 2004 and letters dated in November 2004 and August 
2005, from H.R., D.C.  Dr. R. normally examined the veteran's 
spine, but in his letters, he indicated that the veteran 
complained of aching, soreness, stiffness, and weakness in 
his right shoulder.  The doctor also noted the veteran had 
restrictive motion in his right shoulder, but did not provide 
any specifics regarding the severity of this limited motion.  
He noted that the veteran's shoulder condition resulted in 
constant stress on the cervical and thoracic muscles 
resulting in myofascitis, joint dysfunction, and gradual 
degeneration of the related spinal joints.  However, he gave 
no indication of what, if any, limitations these results 
placed on the veteran.

In February 2005, the veteran underwent a general functional 
capacity evaluation conducted by S.K., a physical therapist.  
S.K.'s evaluation noted the veteran's reports of high levels 
of pain, aching, and burning in the area around his right 
shoulder.  The therapist also noted the veteran had weakness 
of the right supraspinatus muscle 3+/5, and general weakness 
of the right scapular stabilizers.  The veteran's levels of 
pain, aching, and burning increased with the use of his right 
shoulder.  Also noted was the veteran's decreased ROM on 
internal rotation and abduction of the right shoulder.  His 
ROM of internal rotation was 45 degrees compared to a normal 
ROM of 80 degrees, and his ROM of abduction of the shoulder 
was 165 degrees compared to a normal ROM of 180 degrees.  The 
therapist indicated that, even though the veteran could lift 
70 pounds one time from floor to knuckle height, he would not 
be safe to work at a medium physical demand level because of 
the weakness of his supraspinatus and scapular stabilizer 
muscles.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The shoulder and arm are rated utilizing Diagnostic codes 
5200 through 5203.  38 C.F.R. § 4.71a.  Diagnostic Code 5200 
is inapt because it applies to ankylosis, which the veteran 
does not have.  See Id.  Diagnostic code 5202 is also inapt 
because it applies to the humerus.  Id.  (The record does not 
contain any evidence of problems with the veteran's humerus.)

Diagnostic Code 5201 applies to limitation of motion of the 
arm.  Limitation of the major or dominant arm is rated at 40 
percent when motion is limited to 25 degrees from one's side.  
38 C.F.R. § 4.71, Diagnostic Code 5021.  A 30 percent rating 
is applicable when motion is limited to midway between one's 
side and shoulder level.  Id.  A 20 percent rating, the 
lowest rating, is applicable when motion is limited to 
shoulder level.  Id.  As indicated by Dr. D. and physical 
therapist K.'s ROM tests, the ROM of the veteran's arm is not 
limited to shoulder level.  Therefore, the veteran's shoulder 
disability is noncompensable under Diagnostic Code 5201.

Diagnostic Code 5203 applies to limitations of the clavicle 
or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  No 
evidence of record indicates that the veteran has any 
dislocation or malunion of these, which would allow for 
compensation under this diagnostic code.  Id.  However, 
Diagnostic Code 5203 also allows for rating based on 
impairment of function of the contiguous joint.  Id.  The 
function of the contiguous joint may be considered, as the RO 
has done in this case, under Diagnostic Codes 5301 through 
5304 for muscle injury.  38 C.F.R. § 4.73.  The only 
evaluation of record that pertains to functionality of the 
shoulder joint is the physical therapist's capacity 
evaluation.  He noted that the veteran's supraspinatus and 
scapular stabilizing muscles were weak and prevented the 
veteran from safely engaging in a medium physical demand 
level of work.  Diagnostic Code 5304 covers the supraspinatus 
muscle.  Under Diagnostic Code 5304, a rating higher than 20 
percent is only applicable when there is severe impairment to 
functions such as stabilization of shoulder against injury in 
strong movements, holding head of humerus in socket; 
abduction; outward rotation and inward rotation of arm.  
There is no evidence of record that indicates the veteran has 
a severe impairment to any of these functions.  The veteran's 
right shoulder disability does not warrant a rating higher 
than the 20 percent currently assigned under this code.

As for Diagnostic Code 5303, which addresses elevation and 
abduction of the arm to the level of the shoulder, a rating 
greater than 20 percent is available when there is moderately 
severe or severe impairment of the muscles.  Nevertheless, 
there is no indication that the veteran experiences any 
muscle impairment of these muscles due to service-connected 
shoulder disability.  Indeed, he is able to raise his arm 
above the shoulder level.

As for the pain experienced by the veteran, there is no 
suggestion that any pain causes disability tantamount to 
limitation of motion to midway between the side and the 
shoulder level.  As noted above, he is able to raise his arm 
above the shoulder level, and any pain he experiences cannot 
be said to cause disability that equates to less motion than 
raising the arm to the shoulder level.  Even in February 
2005, where there was the greatest expression of pain noted 
on examination, the veteran was still able to perform 
abduction to 165 degrees.  For all the reasons set forth 
above, the Board finds that the preponderance of the evidence 
is against the claim for an increased rating.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; (3) that VA will seek to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 132 (Fed. Cir. 2006).    

Review of the record discloses that the veteran has been 
apprised of VA's duty to both notify and assist in 
correspondence dated in February 2003 and December 2004.  

Specifically regarding VA's duty to notify, the VCAA 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to an increased 
rating for his disability, what evidence and information was 
already in the RO's possession, what additional evidence or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what evidence VA would assist in 
obtaining on the veteran's behalf.  VA specifically requested 
that the veteran identify any additional evidence that may 
pertain to his claim.  The veteran submitted two statements, 
dated in February 2003 and September 2005, saying that he had 
no additional evidence to submit.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims issued a decision in the consolidated appeal 
of Dingess-Hartman v. Nicholson, 19 Vet. App. 471 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided Diagnostic Codes for determining his degree of 
his disability in the Statement of the Case issued in 
December 2003.  The veteran also was notified that his 
increase from non-compensable to 10 percent was effective as 
of the date of receipt of his claim for an increased rating; 
he was informed that his increase from 10 percent to 20 
percent was effective as of the date of the examination 
showing the increased disability.  While the veteran was not 
given prior notice regarding establishment of effective dates 
of awards, the question of an earlier effective date has not 
been developed for the Board's review.  A remand for the 
purpose of notifying the veteran of the criteria for 
establishing effective dates is therefore not warranted.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the RO secured a VA 
examination in order to determine the severity of the 
veteran's disability.  In addition, the RO issued a Statement 
of the Case and three Supplemental Statements of the Case 
reporting the results of its reviews.  VA has no duty to 
inform or assist that was unmet.


ORDER

Entitlement to a rating in excess of 20 percent for right 
shoulder disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


